Citation Nr: 0031262	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel







REMAND

The appellant served on active duty from April 1968 to April 
1970.

In his August 1998 claim for service connection for post 
traumatic stress disorder, the appellant reported that he had 
been receiving treatment at the VA medical center in Mountain 
Home, Tennessee from May 1998 to the present.  However, the 
Board of Veterans' Appeals (Board) notes that these records 
have not been associated with the appellant's claims file. 

The appellant also indicated that he had been approved for 
social security disability benefits in a March 1999 
statement.  The Social Security Administration (SSA) decision 
is not of record.  Further, the evidence relied upon in 
reaching that decision has not been obtained.  Although the 
SSA decision regarding the appellant's unemployability is not 
controlling for VA purposes, it is certainly "pertinent."  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  As the Court 
held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), the 
duty to assist requires the VA to attempt to obtain records 
from other Federal agencies, including the SSA, when the VA 
has notice of the existence of such records.  Thus, the 
regional office (RO) must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

The Board also notes that the RO has not had the opportunity 
to apply Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under 
the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to the current claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the additional treatment 
records from the VA medical center in 
Mountain Home, Tennessee from May 1998.  
Any records so obtained should be 
associated with the appellant's claims 
folder.

2.  The RO should also attempt to procure 
the appellant's complete Social Security 
Administration records in connection with 
his disability award there.  These 
records should be associated with the 
appellant's VA claims folder.

3.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

4.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the claim for 
service connection for PTSD. 

5.  If the RO's determination remains 
adverse to the appellant, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


